Citation Nr: 0108140	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the assignment of a 10 percent rating for the 
residuals of a left middle cerebral artery cerebrovascular 
accident was proper.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that granted the veteran's claim for 
compensation under the provisions of 38 U.S.C. § 1151 for 
post left middle cerebral artery cerebrovascular accident 
(CVA) at a 100 percent evaluation from April 1996 to November 
1996, and a 10 percent evaluation thereafter.  The veteran 
disagrees with the 10 percent evaluation.


REMAND

The veteran and his representative contend that an evaluation 
higher than 10 percent is warranted for the veteran's service 
connected CVA.  The RO evaluated the veteran's 
cerebrovascular accident under Diagnostic Code (Code) 8008, 
thrombosis of the vessels of the brain.  38 C.F.R. § 4.124a 
(2000). Under Code 8008, a 100 percent evaluation is assigned 
for six months following the occurrence of the thrombosis.  
Thereafter, the disability is rated according to its 
residuals, with a minimum evaluation of 10 percent provided 
under Code 8008.  The veteran was given a 100 percent 
evaluation for six months, at which time his evaluation was 
reduced to 10 percent.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran asserts, in effect, that the 100 percent rating 
should be continued because his CVA has had a profound impact 
on his life, leaving him with other health problems and 
disabilities.  The nature of such disabilities has not been 
specified and, in fact, the medical evidence currently of 
record does not clearly identify which symptoms and 
disabilities may be properly considered the residuals of CVA.  
In this regard, it would be helpful to obtain medical 
treatment records compiled both before and after the CVA so 
that a complete assessment may be made.  

The Board notes that, although the veteran was examined by VA 
in June 1998, the results of that examination were 
inconclusive.  Although the examiner indicated, in the report 
of that examination, that the veteran's symptoms did not seem 
to be related directly to the CVA as much as they were 
related to the deconditioning that resulted from being in the 
hospital for a prolonged period, the examiner indicated that 
the veteran needed to undergo an MRI or CT scan for further 
evaluation.  There is no record of either of these procedures 
having been done, and the veteran himself, in a statement 
received March 1999, indicates that neither of these 
procedures was done.  As such, it appears that the 
examination of the veteran was incomplete.

Further, the Board notes that this examiner apparently read 
the report of a neurologic consult into the record, a copy of 
which is not in the veteran's claims file.  The RO should 
associate all relevant medical records with the claims file, 
including a copy of this neurologic consult, and any other 
medical records not in the veteran's claims file.  The Court 
has held that VA records are constructively in the possession 
of VA adjudicators.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

As such, this case is hereby REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care 
providers, VA and private, who have 
treated the veteran for his CVA.  
After securing any necessary 
release(s), the RO should obtain these 
records, to specifically include any 
records from the Durham, North 
Carolina VA Medical Center (Durham) 
not already of record.  If the search 
for any requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.

2. Records from any VA facility 
(specifically Durham) compiled during 
the period from 1993 until the 
veteran's CVA in April 1996 should be 
obtained for review.  

3. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
neurological examination to determine 
the severity of the residuals of his 
CVA.  The RO is reminded to take into 
consideration the difficulties the 
veteran has in traveling when 
arranging the location of his 
examination.  All indicated tests and 
studies should be accomplished, to 
specifically include a MRI and/or CT 
scan if requested by the examining 
physician, and all clinical findings 
should be set forth in detail.  The 
entire claims folder, to include a 
complete copy of this remand, must be 
made available to, and be reviewed by, 
the examiner.  The examination report 
should reflect consideration of the 
veteran's documented and reported 
history, both before and after the 
CVA.  The examiner must specifically 
indicate which symptoms/disabilities 
may be considered to be residuals of 
the April 1996 CVA, and which are due 
to other conditions.  Specific reasons 
should be given for the examiner's 
opinion.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate 
this claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.  Consideration should 
be given to the assignment of staged 
ratings, as per Fenderson.

7. If this claim remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


